DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112 – 1st Paragraph (Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the treatment of AUD, does not reasonably provide enablement for the treatment and prevention of relapse for any substance use disorder, including those recited in dependent claim 11 to include nicotine, amphetamines, cannabis, hypnotics, and others.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, and breadth of the claims
The invention is drawn to a method of treating and preventing relapse of any substance use disorder.
The scope of “substance use disorder” as disclosed in the specification (page 22, e.g.) encompasses an enormous range of disorders and drugs, including those that would be expected to work through a variety of different mechanisms in a subject.
The present specification defines the term "treatment" and “prevention” to mean include any improvement, delaying intensity of a symptom, delaying onset and/or reducing the intensity of substance use disorder. See p9.
The state and predictability of the art, and relative skill of those in the art
It is well established in the literature that there are many forms of substance use disorders, and each substance acts on distinct mechanisms of action in a subject.
The prevention of such cannot possibly be considered enabled.  No compound (let alone a genus of compounds as broad as that presently claimed) has been found to treat and prevent relapse generally, for nicotine addiction, alcohol, amphetamines, barbiturates, and others.  
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genentech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
In the instant case, Applicants’ claimed methods encompass both treating and preventing relapse of all forms of substance use disorders.
Accordingly, Applicants’ claimed embodiments of preventing relapse from any SUD are clearly not enabled.  Applicant’s embodiment to treating and preventing AUD relapse, with a claimed compound, is considered to be enabled
The amount of direction or guidance provided and the presence or absence of working examples.
The specification provides guidance for treating alcohol use disorder for ethanol dependent and non-dependent animals in a well-characterized model for alcoholism behaviors. See p29.   
The specification provides no direction or expectation to treat or prevent all SUDs.  The only examples and models referred to in the instant Specification are in the context of alcohol use, alcohol relapse, and alcoholism behaviors.
	The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used to treat and prevent all SUDs as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented data showing that a specific form of SUD can be mitigated by administering a claimed compound in an animal model that is characteristic of alcoholism behaviors.  However, as discussed above, it is contrary to established medical science and oncology that any compound exists in the art that is effective in treating and preventing all forms of SUD.  
Determining if any particular claimed compound would treat or prevent any particular SUD would require synthesis of the compound, formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the limited guidance and direction provided by Applicants and complete lack of predictability in the art. 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baulieu et al., (US2013/0244991) (cited in IDS), in view of Kuria et al., “The Association between Alcohol Dependence and Depression before and after Treatment for Alcohol Dependence,” ISRN Psychiatry, Volume 2012 (cited in IDS), in view of Nunes et al., “Treatment of Depression in Patients with Alcohol or other Drug Dependence A Meta-analysis,” JAMA April 21, 2004, Vol 291, No. 15 (cited in IDS), and in view of Rapinesi et al., “Antidepressant effectiveness of deep Transcranial Magnetic Stimulation (dTMS) in Patients with Major Depressive Disorder (MDD) with or without Alcohol Use Disorders (AUDs): A 6-month, open-label, follow-up study,” Journal of Affective Disorders (2014) (cited in IDS), and in view of DeVido et al., “Treatment of the Depressed Alcoholic Patient,” Curr Psychiatry Rep. 2012 December; 14(6): 610-618 (cited in IDS).  
	Baulieu teaches administering the claimed compound for treating depressive disorders.  Administration can be oral, intravenous, or almost any other route of administration. See par. 56.  Major depression can be treated including atypical depression, melancholic depression, psychotic depression, and geriatric depression. See par. 53.  A number of excipients can be used, including preservatives, stabilizers, emulsifiers, buffers, etc. See par. 60.  The dosage for administration can be from 50 mg to 2500 mg. See par. 75.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Baulieu does not link depressive disorders and alcohol use disorders.
Kuria teaches the prevalence of depression among alcohol-dependent persons is high (63.8%).  Alcohol dependence is associated with major depression.  “It has been shown that depression is more related to the current alcohol drinking episode than lifetime diagnosis in depression.”  In other words, when a subject is currently drinking, they will experience depression at a higher rate.  A number of studies have found a persistent association between alcohol use disorders and major depression. See p2.  A prospective study showed “the causal role of alcohol use disorders in major depression was stronger than the causal role of major depression in alcohol use disorder.” See p2.  Thus, a subject with AUD and currently drinking is likely to have depression caused by the same.  Moreover, “The causal effect of AUD leading to depression implies that some cases of depression resolve after treatment of alcohol dependence.”  Similarly, “Persons that use alcohol to relieve depressive symptoms may require treatment for depression to achieve full remission after alcohol use disorder treatment.”  Various studies have shown a metabolic and neurophysiological link between alcohol use and depression. See p2.
	Kuria found that after detoxification, depression dropped from 63.8% to 30.2% of participants.  This statistically significant drop shows that alcohol use causes depression.  Treating a subject with AUD and depression with antidepressants has shown a modest beneficial effect on alcohol dependence. See p3. 
	Nunes teaches: “Antidepressant medication exerts a modest beneficial effect for patients with combined depressive- and substance-use disorders.” See abstract.
Rapinesi teaches “MDD treatment populations have up to 40% lifetime probability of developing AUD.”  Kuria reinforces this understanding that MDD also causes AUD (and AUD causes MDD). Rapinesi (cited above) teaches that the onset of antidepressant effect was actually faster in the AUD/MDD group than the MDD group alone.  Rapinesi also concludes that “reduced alcohol craving was found in the MDD+AUD group.” See p6, 1st par.  
DeVido explains the following in the Abstract: 

    PNG
    media_image1.png
    180
    1122
    media_image1.png
    Greyscale

DeVido concludes that the data suggests utilizing antidepressant medications in conjunction with psychological therapies may further improve treatment for co-occurring depressive and alcohol use disorders.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Baulieu, Kuria, Nunes, Rapinesi, and DeVido to arrive at the claimed methods.  The claimed agent is taught to treat depression and Kuria explains that AUD causes depression in subjects currently drinking.  The association is strong.  Further, treating depression in subjects with depression and substance abuse disorders provides a benefit.  Depression and AUD is a common comorbidity and depression is a risk factor for developing AUD.  As such, treating depression in a subject that has or had AUD is obvious because the claimed agent is taught to treat depression.  Further, antidepressants are explicitly taught to be advantageous when administered to a subject with co-occurring depression and AUD.  As such, there is a reasonable and predictable expectation of success in treating AUD in a subject with AUD and depression, which is a typical subject, because antidepressant have been shown and are taught to provide a benefit when administered to a subject with both depression and a substance abuse disorder.  Further, because depression is a risk factor for AUD, if the same agent is taught to be administered to a subject with depression, even if in relapse, it would be obvious to administer an anti-depressant to a subject with depression, as well as with depression and AUD.  
	As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,334,278, in view of Kuria et al., “The Association between Alcohol Dependence and Depression before and after Treatment for Alcohol Dependence,” ISRN Psychiatry, Volume 2012, and in view of Nunes et al., “Treatment of Depression in Patients with Alcohol or other Drug Dependence A Meta-analysis,” JAMA April 21, 2004, Vol 291, No. 15.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of the ‘278 patent with those of Kuria, and Nunes to arrive at the claimed methods.  The claimed agent is taught to treat depression and Kuria explains that AUD causes depression in subjects currently drinking.  The association is strong.  Further, treating depression in subjects with depression and substance abuse disorders provides a benefit.  As such, there is a reasonable and predictable expectation of success in treating AUD in a subject with AUD and depression, which is a typical subject, because antidepressant have been shown and are taught to provide a benefit when administered to a subject with both depression and a substance abuse disorder.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.